In an action to recover damages for breach of contract, the defendants appeal from so much of an order of the Supreme Court, Nassau County (Molloy, J.), dated December 17,1993, as struck their affirmative defense of lack of personal jurisdiction.
Ordered that the order is reversed insofar as appealed from, with costs, and the matter is remitted to the Supreme Court, Nassau County, for a hearing to determine whether the plaintiff obtained personal jurisdiction over all of the defendants.
There are numerous issues of fact regarding service of process upon the defendants in this case. Thus, the Supreme Court improvidently exercised its discretion by failing to order a hearing to determine whether the plaintiff had obtained personal jurisdiction over all of the defendants (see, De Vore v Osborne, 78 AD2d 915). Thompson, J. P., Pizzuto, Santucci and Florio, JJ., concur.